 



Exhibit 10.33

Executive Incentive Plan

Overview and Purpose

Callidus’s incentive plan was created as a means to recognize and reward the
link between the achievement of Callidus’s corporate objectives and the
executive’s contribution to this success. The plan is designed to motivate
executives to achieve performance goals by placing compensation “at risk” based
on performance. The specific purpose of the plan is to:



  •   Align the risks/rewards for the senior management team to achieve
Callidus’ top business priorities, and     •   Motivate and retain executives by
providing above market compensation opportunities for achieving stretch goals.

The plan aligns Callidus’ business strategy and human resources strategies to
motivate, develop, retain and competitively compensate executives based on
performance.

Objectives

Our incentive plan supports our compensation philosophy and guiding principles
by meeting four primary objectives:



  •   Provide competitive total pay opportunities that help attract, reward and
retain executives.     •   Establish a direct link between operational
performance that creates shareholder value and individual performance and
rewards.     •   Create a sense of focus and accountability through the
development of specific objectives.     •   Align interests and objectives of
shareholders and executives to drive Company growth and stock appreciation.

Performance Period

The fiscal year is divided into two, six-month performance periods, January to
June and July to December.

Eligibility and Participation

Executives who are employed at the end of the performance period are considered
eligible to participate and receive an award under the plan. An executive must
be in good performance standing to be eligible for any award under the plan.

Performance Measures

The Plan rewards performance as measured against Callidus’ financial performance
and individual performance as measured against a pre-defined set of objectives
(MBOs) (e.g., financial contribution, product/ project deliverables/
improvement, etc.). Overall company

 



--------------------------------------------------------------------------------



 



Executive Incentive Plan

performance for Callidus will be measured versus plan as approved by the Board
of Directors. The Compensation Committee of the Board will select and approve
the financial measures based on the business priorities for the fiscal year.
Measures may include revenue, revenue growth, operating income, net income,
return on investment, cash from operations, or any financial metric deemed
appropriate for the business year. In the first year of the Plan, the metrics
will be revenue and operating income for measuring company performance.
Exhibit A attached to the Plan provides the performance levels for the first
operating period under the plan. Individual performance measures will be
determined by the Callidus CEO in conjunction with each executive. The Callidus
CEO will determine the level of attainment at the end of the period and submit
his (her) findings to the Compensation committee for their review and final
approval.

Award Pool Funding

The first step in the process is for the Company to build a funding pool
following the measurement of the company’s performance. This pool is the amount
of total dollars that are available for incentive awards for the executive team.
The Board bases the pool on Callidus’ financial performance for the year against
the key metrics approved in the business plan.

The company must meet a minimum level of performance, referred to as the
threshold, to initiate funding in the pool. Threshold performance is met when
the company has achieved approximately 75 to 85% of plan based on the specific
financial metrics. Company performance represents 75% of the funding pool for
the plan.

The remaining portion of the pool is based on individual performance that is
weighted 25% of the target incentive opportunity for each eligible position.
(See Individual Awards below)

For purposes of illustration, assume that there are 10 executives with identical
earned salaries of $200,000 for the fiscal year. Also assume that the target
award opportunity is 50% of base salary for each position, or $100,000.
Therefore, the executive bonus pool would be $1,000,000 at target company
performance assuming 100% achievement of individual performance levels.

Determining Individual Awards

Once the award pool is funded, the CEO completes the semi-annual performance
review process for each executive and reviews with the Compensation Committee to
determine the executive’s performance versus his or her MBO’s. Individual
performance award payouts may range from 0% to 25% of the target incentive
opportunity based on the executive’s performance as assessed in the review
process. Seventy-five percent of the individual’s award is based on the
company’s performance against the pre-approved financial metrics identified in
Exhibit “A”.

This approach is consistent with Callidus’ commitment to a pay-for-performance
philosophy and culture. Callidus’ Board of Directors maintains the discretion to
determine any funding of the plan if the company’s performance does not meet
threshold levels or if the company significantly exceeds plan.

 



--------------------------------------------------------------------------------



 



Executive Incentive Plan

Administration

An executive must be with the company for the entire performance period, and be
in good performance standing during the entire performance period, to be
eligible for an award under the plan.

Awards will be paid as soon as possible following the close of the performance
period and once final performance is know for the company and approved by the
Board of Directors. Incentive awards are subject to all applicable payroll
taxes.

Callidus reserves the right to modify the plan, and individual awards, at any
time. You will be notified of any plan changes.

Acknowledgement

My signature below indicates that I have received a copy of the plan and that my
target incentive opportunity has been communicated to me.



--------------------------------------------------------------------------------

Employee Signature                           Date



--------------------------------------------------------------------------------

Manager Signature                           Date

 